Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 14 and 15 recite a first and second velocity comprising a speed range. Since an object cannot accelerate from 0 to a certain number instantaneously, it is physically impossible for the velocities to have non-zero ranges unless it has already been moving immediately prior to the respective positioning or displacing steps. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 recite that the velocity change of the sharp between the first velocity and the second velocity is gradual or stepped. It is unclear what it means to have a gradual or stepped velocity change - whether it’s reflective of the first and second velocities being “continuously linked” or whether they are separated (e.g. via a pause) or whether it reflects some specific rate of change in the velocity when it switches from the first velocity to a second velocity. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,545,403 in view of Brister (US 2006/0020186).
The above patent teaches the recited claims except for the detecting of glucose. Brister teaches a device for positioning a sharp and a glucose sensor at various locations (Fig. 7A-D) and detecting signals associated with a glucose level of the patient (Abs). It would have been obvious to modify the above patent with Brister to actually utilize the positioned sensor device to make measurements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-5, 7, 9, 11, 14, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (US 2006/0276724) in view of Uchigaki et al. (USP #6,830,551)
As to claim 1, Freeman teaches a method comprising positioning a sharp at a first predetermined location at a first velocity (Fig. 2A/B - between 0-0.002 sec), wherein the first predetermined location comprises an insertion site on a patient’s skin ([0016], Fig. 2A); after reaching the first predetermined location, displacing the sharp to a second predetermined location at a second velocity different from the first velocity (Fig. 2A/B - between 0.002 and 0.004 sec). Freeman does not necessarily teach the positioning of a portion of a glucose sensor and the detection of glucose levels using said positioned glucose sensor. Uchigaki however, teaches a piercing element (32-lancet) that also serves as a glucose sensor (Abs). As such, it would have been obvious to one of ordinary skill in the art to modify the analyte sensing system of Freeman with the electrode sharp of Uchigaki as a suitable substitute which would yield equivalent, and thus predictable, results.
As to claim 2, Freeman teaches a first and second velocity comprising different speeds (Fig. 2B).
As to claim 3, a different embodiment of Freeman teaches that a controllable force drive can be used to control the velocity of the penetrating member (Fig. 2D). It would have been obvious to further modify the above combination with a different embodiment of Freeman to allow for more precise control in the deployment of the sharp into the user skin for purposes of increasing comfort.

As to claim 5, the combined teachings would result in the glucose sensor being inserted at a predetermined angle as neither device teaches that the insertion angle of the sharp is randomly determined.
As to claim 7, Freeman teaches the second predetermined location comprises a predetermined depth from a surface of the patient’s skin (Fig. 2A).
As to claim 9, Uchigaki teaches the use of a spring (44) which is actuated by a button being pressed by the patient (21) and configured to cause the positioning of the portion of the glucose sensor and the sharp at the first predetermined location without further user intervention, as it does not disclose any further action being taken. It would have been obvious to further modify the above combination with these teachings of Uchigaki to utilize a simple mechanism for actuating the device.
As to claim 11, Uchigaki teaches that the button, spring, and the sharp are part of a sensor inserter device (10).
As to claims 14 and 15, Freeman does not explicitly teach the velocities within the recited ranges. However, Freeman does allow for control of the penetration velocity ([0061]). As such, it would have been a matter of routine optimization to obtain specific velocities for the first and second velocities by taking into account factors such as user comfort.

6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (US 2006/0276724) in view of Uchigaki et al. (USP #6,830,551), and further in view of Halili et al. (USP #5,586,553).
As to claim 6, the above combination does not necessarily teach the use of an acute angle for inserting the glucose sensor. However, Halili teaches a transcutaneous with an insertion needle forming an acute angle with respect to the mounting base (claim 14) which results in an insertion of the sensor at the acute angle (Fig. 2). It would have been obvious to modify the above combination with Halili as it would have been obvious to try - the only angles possible being acute or perpendicular.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (US 2006/0276724) in view of Uchigaki et al. (USP #6,830,551), and further in view of Freeman et al. (US 2003/0083686).
As to claim 8, the above combination does not necessarily teach the depth recited. However, Freeman’686 teaches a tissue penetration device for sampling in which the penetration depth may be able 5 mm ([0214]). As such, it would have been obvious to modify the above combination with Freeman’686 to utilize a depth that is known to be useful in obtaining usable samples.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (US 2006/0276724) in view of Uchigaki et al. (USP #6,830,551), and further in view of Funderburk et al. (US 2004/0133164).
.

Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (US 2006/0276724) in view of Uchigaki et al. (USP #6,830,551), and further in view of Kuo (US 2003/0023189).
As to claim 12, the above combination does not necessarily teach an interferant-eliminating layer. Kuo teaches a biosensor with a permselective membrane to prevent interferants from entering and inducing measurement errors ([0029]). It would have been obvious to modify the above combination with Kuo to obtain a more accurate diagnostic system.
As to claim 13, the above combination does not teach the wireless transmission and displaying of data. Kuo teaches both a display unit capable of providing data [(0034]) and a wireless transmitter ([0106]) for providing information to a remote location. It would have been obvious to modify the above combination with Kuo to allow for wireless transmission and display of data at a remote location from the user if needed.

s 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (US 2006/0276724) in view of Uchigaki et al. (USP #6,830,551), and further in view of Brister et al. (US 2006/0020186).
As to claim 18, the above combination fails to teach the recited limitation. Brister teaches a transcutaneous glucose sensor in which the sensor is released from the introducer when it reaches the final depth (Fig. 10B) and is captured by an adhesive mount (Fig. 11B). It would have been obvious to modify the above combination with Brister to allow for the sensor to be transitioned from an inserter device to the mount so that it can be held in place at all times during deployment and use so that its placement is not in doubt.
As to claim 19, Brister teaches releasing the sensor from the sharp after the sharp is displaced to the second predetermined location (Fig. 9C).

Claims 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (US 2006/0276724) in view of Uchigaki et al. (USP #6,830,551), and further in view of Heller et al. (US 2003/0100821).
As to claim 20, the above combination fails to teach the retrieving of a factory determined calibration value stored in a memory storage compartment. Heller teaches a glucose sensor with a factory-determined calibration measurements which is stored in a calibration data storage unit ([0305]). It would have been obvious to modify the above combination with Heller to calibrate the sensor device to assure accuracy.
As to claim 21, Heller does not teach that the factory-determined calibration value is modified during the lifetime of the sensor.

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (US 2006/0276724) in view of Uchigaki et al. (USP #6,830,551), and further in view of Simpson et al. (US 2005/0056552).
As to claim 22, while the above combination does not teach of a delay in processing glucose signals at all, it does not specifically state that the processing occurs within 1-3 hours after positioning the sensor and the sharp. Simpson teaches an implantable glucose sensor with a break-in period as low as 1 hour - meaning that the sensor is fully functional for measurement of glucose and processing the data after this break-in period ([0087]). It would have been obvious to modify the above combination with a break-in period taught by Simpson to allow the sensor environment to equilibrate in vivo after deployment.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        6/5/21